Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 16, 1975, which affirmed the decision of a referee sustaining the initial determination of the Industrial Commissioner. The board held that claimant was disqualified from receiving benefits effective June 23, 1974 because she voluntarily left her employment without good cause. The board found the credible evidence established that the claimant terminated her employment for personal and noncompelling reasons. There is substantial evidence in this record to support that finding and the determination should not be disturbed (Matter of Rubinstein [CatherwoodJ 33 AD2d 950). Decision affirmed, without costs. Greenblott, J. P., Kane, Main, Larkin and Reynolds, JJ., concur.